   Case: 1:17-cv-08433 Document #: 153 Filed: 01/24/21 Page 1 of 6 PageID #:3058




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA,           )
                                    )                Case No. 1:17-CV-8433
        Plaintiff,                  )
                                    )                Honorable Edmond E. Chang
        v.                          )
                                    )
TERRY JAMES MAIER,                  )
DENISE LYNN MAIER,                  )
BANBURY FOUNDATION GROUP,           )
KENDALL COUNTY TREASURER-           )
COLLECTOR, and BMO HARRIS           )
BANK, NA,                           )
                                    )
        Defendants.                 )
___________________________________ )

                         AMENDED ORDER APPROVING SALE

       The United States of America has requested an order approving the sale of real property

located at 14780 Galena Road, Plano, Illinois, PIN 01-03-100-001 (the “Residential Property”),

to Teodoro and Theodore Vargas for the amount of $270,000. The United States of America has

requested an order approving the sale of real property located 14816 Galena Road, Plano,

Illinois, PIN 01-03-100-005 (the “Business Property”), to Teodoro and Theodore Vargas for the

amount of $229,000. Good cause having been found,

       IT IS THEREFORE ORDERED THAT the sale of the real property commonly known as

14780 Galena Road, Plano, Illinois, PIN 01-03-100-001, whose legal description is:

       The Northerly 426 feet (as measured along the East line) of the Easterly 314.0
       feet (as measured along the North line) of the Northwest quarter of the Northwest
       fractional quarter of Section 3, Township 37 North, Range 6 East of the Third
       Principal Meridian, in the Township of Little Rock, Kendall County, Illinois;

       and,
   Case: 1:17-cv-08433 Document #: 153 Filed: 01/24/21 Page 2 of 6 PageID #:3059




       Real property commonly known as 14816 Galena Road, Plano, Illinois, PIN 01-03-100-

005, whose legal description is:

       The Northerly 476.0 feet of the Easterly 464.0 feet (except the Northerly 426.0
       feet of the Easterly 314.0 feet thereof) as measured along the East and North lines
       thereof, of the Northwest Quarter of the Northwest Fractional Quarter of Section
       3, Township 37 North, Range 6 East of the Third Principal Meridian, in the
       Township of Little Rock, Kendall County, Illinois;

       to Teodoro and Theodore Vargas, is hereby confirmed, and upon the total payment of

$499,000, within 45 days of this Order, Receiver Adam Baxa is authorized and directed to issue

Receiver’s Deeds in the forms attached hereto for those properties to Teodoro and Theodore

Vargas. The proceeds of the sale shall be escrowed by Chicago Title Company and shall be

distributed pursuant to a future order of this Court.

       IT IS SO ORDERED.

       DATE: January 24, 2021

                                                        _________________________________
                                                        EDMOND E. CHANG
                                                        UNITED STATES DISTRICT JUDGE




                                                  2
   Case: 1:17-cv-08433 Document #: 153 Filed: 01/24/21 Page 3 of 6 PageID #:3060




                                      RECEIVER’S DEED

        WHEREAS, the United States District Court for the Northern District of Illinois, in a
civil action titled United States of America v. Terry James Maier, et al., Civil Action No. 1:17-
CV-8433 (N.D. Ill.), having on October 30, 2019, ordered the enforcement of the United States’
federal tax liens that attached to the real properties commonly known as 14780 Galena Road,
Plano, Illinois, and having on December 27, 2019, appointed Adam Baxa, of Coldwell Banker
Real Estate Group, as Receiver to take custody and to arrange for the sale of that property; and



      WHEREAS, the Court having entered an order approving the sale of the real property to
Teodoro and Theodore Vargas, and approving this form of deed; and



       WHEREAS, Adam Baxa, of Coldwell Banker Real Estate Group, the address of which is
928 N. Bridge Street, Yorkville, Illinois, was duly authorized and directed to convey the real
properties to the purchaser; and



      WHEREAS, the real property has been sold pursuant to the Court’s order for the sum of
$270,000, and



       WHEREAS, the real property is more particularly described as follows:

               The Northerly 426 feet (as measured along the East line) of the
               Easterly 314.0 feet (as measured along the North line) of the
               Northwest quarter of the Northwest fractional quarter of Section 3,
               Township 37 North, Range 6 East of the Third Principal Meridian,
               in the Township of Little Rock, Kendall County, Illinois;

SAID PREMISES known as 14780 Galena Road, Plano, Illinois, PIN 01-03-100-001.

        NOW KNOW YE, THAT Adam Baxa, of Coldwell Banker Real Estate Group,
pursuant to the authority and direction given to him, does hereby bargain, sell, transfer
and convey to Teodoro and Theodore Vargas, all of the right, title, claim, and interest in
the above-described real property, to have and to hold, with appurtenances thereto, by
Teodoro and Theodore Vargas and their assigns, forever, for their own use and
disposition. Said premises are conveyed to Teodoro and Theodore Vargas free and clear
of any of the rights, titles, claims or interests of the United States of America, Terry
James Maier, Denise Lynn Maier, Banbury Foundation Group, Kendall County
Treasurer-Collector, and BMO Harris Bank, NA, subject to any sums which may be due
for Kendall County, Illinois real estate taxes, or any special use charges or assessments,

                                                3
   Case: 1:17-cv-08433 Document #: 153 Filed: 01/24/21 Page 4 of 6 PageID #:3061




and subject to all laws, ordinances and governmental regulations affecting said premises,
and any easements and restrictions appearing of record, if any.

       I have hereunto set my hand and seal, this _____ day of __________, 2021.



                                                    _________________________________
                                                    ADAM BAXA
                                                    The Baxa Group
                                                    Coldwell Banker Real Estate Group

STATE OF ILLINOIS
COUNTY OF KENDALL

       On this date ________________, the signer and sealer of the foregoing instrument,
personally appeared before me and acknowledged the same to be his free act and deed.


__________, Illinois, day of _______________, 2021.


                                                    _________________________________

                                                    Notary Public




Return to:

Jordan A. Konig, Trial Attorney, Tax Division, U.S. Department of Justice, P.O. Box 55, Ben
Franklin Station, Washington, D.C. 20044, Telephone: (202) 305-7917.




                                                4
   Case: 1:17-cv-08433 Document #: 153 Filed: 01/24/21 Page 5 of 6 PageID #:3062




                                      RECEIVER’S DEED

        WHEREAS, the United States District Court for the Northern District of Illinois, in a
civil action titled United States of America v. Terry James Maier, et al., Civil Action No. 1:17-
CV-8433 (N.D. Ill.), having on October 30, 2019, ordered the enforcement of the United States’
federal tax liens that attached to the real properties commonly known as 14816 Galena Road,
Plano, Illinois, and having on December 27, 2019, appointed Adam Baxa, of Coldwell Banker
Real Estate Group, as Receiver to take custody and to arrange for the sale of that property; and



      WHEREAS, the Court having entered an order approving the sale of the real property to
Teodoro and Theodore Vargas, and approving this form of deed; and



       WHEREAS, Adam Baxa, of Coldwell Banker Real Estate Group, the address of which is
928 N. Bridge Street, Yorkville, Illinois, was duly authorized and directed to convey the real
properties to the purchaser; and



      WHEREAS, the real property has been sold pursuant to the Court’s order for the sum of
$229,000, and



       WHEREAS, the real property is more particularly described as follows:

               The Northerly 476.0 feet of the Easterly 464.0 feet (except the
               Northerly 426.0 feet of the Easterly 314.0 feet thereof) as
               measured along the East and North lines thereof, of the Northwest
               Quarter of the Northwest Fractional Quarter of Section 3,
               Township 37 North, Range 6 East of the Third Principal Meridian,
               in the Township of Little Rock, Kendall County, Illinois;

SAID PREMISES known as 14816 Galena Road, Plano, Illinois, PIN 01-03-100-005.

        NOW KNOW YE, THAT Adam Baxa, of Coldwell Banker Real Estate Group,
pursuant to the authority and direction given to him, does hereby bargain, sell, transfer
and convey to Teodoro and Theodore Vargas, all of the right, title, claim, and interest in
the above-described real property, to have and to hold, with appurtenances thereto, by
Teodoro and Theodore Vargas and their assigns, forever, for their own use and
disposition. Said premises are conveyed to Teodoro and Theodore Vargas free and clear
of any of the rights, titles, claims or interests of the United States of America, Terry
James Maier, Denise Lynn Maier, Banbury Foundation Group, Kendall County
Treasurer-Collector, and BMO Harris Bank, NA, subject to any sums which may be due

                                                5
   Case: 1:17-cv-08433 Document #: 153 Filed: 01/24/21 Page 6 of 6 PageID #:3063




for Kendall County, Illinois real estate taxes, or any special use charges or assessments,
and subject to all laws, ordinances and governmental regulations affecting said premises,
and any easements and restrictions appearing of record, if any.

       I have hereunto set my hand and seal, this _____ day of __________, 2021.



                                                     _________________________________
                                                     ADAM BAXA
                                                     The Baxa Group
                                                     Coldwell Banker Real Estate Group

STATE OF ILLINOIS
COUNTY OF KENDALL

       On this date ________________, the signer and sealer of the foregoing instrument,
personally appeared before me and acknowledged the same to be his free act and deed.


__________, Illinois, day of _______________, 2021.


                                                     _________________________________

                                                     Notary Public




                                                6
